DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/14/2022 has been entered.

Response to Arguments
Applicant’s arguments, see page 9, filed 6/24/2022, with respect to 112(a) and (b) rejection have been fully considered and are persuasive.  The 112(a) and (b) of claim 13 has been withdrawn. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Thomas Sexton on 7/28/2022.

The application has been amended as follows: 
1. (Currently Amended): An information processing device, comprising at least one processor configured to: 
acquire a photographed image photographed by a camera of a target image photographed in the past and comprising predetermined information, the predetermined information being embedded in the target image; 
refer to a storage that stores the target image photographed in the past and the predetermined information extracted from the target image, in association with each other; 
determine that the target image photographed in the past has been captured in the photographed image; and 
execute, based on a determination that the target image photographed in the past has been captured in the photographed image, predetermined processing based on the predetermined information associated with the target image, 
wherein the at least one processor is further configured to: 
request, based on a new target image that has not been photographed in the past being captured in the photographed image, a server to extract the predetermined information based on the photographed image; 
receive the predetermined information extracted by the server; and 2

execute, based on the new target image being captured in the photographed image, the predetermined processing based on the predetermined information received from the server, 
wherein the target image has a format comprising one of a first format and a second format which is more complicated in extraction of the predetermined information than in the first format, 
wherein the at least one processor is further configured to: 
identify the format of the target image captured in the photographed image; 
extract, based on the target image captured in the photographed image being in the first format, the predetermined information from the photographed image and 
request, based on the target image captured in the photographed image being in the second format, the server to extract the predetermined information,
wherein the first format is comprised of a two-dimensional code format and the second format is comprised of an image obtained by adding a position detection pattern to an image in which the embedded information has been embedded through use of a predetermined embedding method.

6. (Cancelled).
14. (Currently Amended): An information processing method, comprising: 
acquiring a photographed image photographed by a camera of a target image photographed in the past and comprising predetermined information, the predetermined information being embedded in the target image; 
referring to a storage that stores the target image photographed in the past and the predetermined information extracted from the target image, in association with each other; 
determining that the target image photographed in the past has been captured in the photographed image; and 
executing, based on determination that the target image photographed in the past has been captured in the photographed image, predetermined processing based on the predetermined information associated with the target image, 
wherein the method further comprises:
 requesting, based on a new target image that has not been photographed in the past being captured in the photographed image, a server to extract the predetermined information based on the photographed image; 
receiving the predetermined information extracted by the server; and 7
executing, based on the new target image being captured in the photographed image, the predetermined processing based on the predetermined information received from the server, 
wherein the target image has a format comprising one of a first format and a second format which is more complicated in extraction of the predetermined information than in the first format, 
wherein the method further comprises:
identifying the format of the target image captured in the photographed image; 
extracting, based on the target image captured in the photographed image being in the first format, the predetermined information from the photographed image and 
requesting, based on the target image captured in the photographed image being in the second format, the server to extract the predetermined information,
wherein the first format is comprised of a two-dimensional code format and the second format is comprised of an image obtained by adding a position detection pattern to an image in which the embedded information has been embedded through use of a predetermined embedding method.  


15. (Currently Amended): A non-transitory computer-readable information storage medium for storing a program for causing a computer to: 
acquire a photographed image photographed by a camera of a target image photographed in the past and comprising predetermined information, the predetermined information being embedded in the target image; 
refer to a storage that stores the target image photographed in the past and the predetermined information extracted from the target image, in association with each other; 
determine that the target image photographed in the past has been captured in the photographed image; and 
execute, based on determination that the target image photographed in the past has been captured in the photographed image, predetermined processing based on the predetermined information associated with the target image,
wherein the program is further configured to cause the computer to: 
request, based on a new target image that has not been photographed in the past being captured in the photographed image, a server to extract the predetermined information based on the photographed image; 
receive the predetermined information extracted by the server; and 8
execute, based on the new target image being captured in the photographed image, the predetermined processing based on the predetermined information received from the server,
wherein the target image has a format comprising one of a first format and a second format which is more complicated in extraction of the predetermined information than in the first format, 
wherein the program is further configured to cause the computer to: 
identify the format of the target image captured in the photographed image; 
extract, based on the target image captured in the photographed image being in the first format, the predetermined information from the photographed image and 
request, based on the target image captured in the photographed image being in the second format, the server to extract the predetermined information,
wherein the first format is comprised of a two-dimensional code format and the second format is comprised of an image obtained by adding a position detection pattern to an image in which the embedded information has been embedded through use of a predetermined embedding method.


An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Please change the title to:

INFORMATION PROCESSING DEVICE, INFORMATION PROCESSING SYSTEM, INFORMATION PROCESSING METHOD AND PROGRAM TO DETERMINE IF A CAPTURED TARGET IMAGE INCLUDING PREDETERMINED INFORMATION HAS BEEN PHOTOGRAPHED IN THE PAST, REQUEST A SERVER TO EXTRACT PREDETERMINED INFORMATION IF THE TARGET IMAGE IS A NEW CAPTURED IMAGE, AND DETERMINING IF THE TARGET IMAGE IS A FIRST FORMAT OR A SECOND FORMAT THAT IS MORE COMPLEX THAN THE FIRST FORMAT.


Allowable Subject Matter
Claims 1, 3-5 and 7-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The invention is directed towards to an information processing device, information processing method and non-transitory computer-readable information storage medium for storing a program for causing a computer to perform the function of the invention.  The unique aspects of the claim are:

“execute, based on a determination that the target image photographed in the past has been captured in the photographed image, predetermined processing based on the predetermined information associated with the target image, 
wherein the at least one processor is further configured to: 
request, based on a new target image that has not been photographed in the past being captured in the photographed image, a server to extract the predetermined information based on the photographed image;”

“identify the format of the target image captured in the photographed image; 
extract, based on the target image captured in the photographed image being in the first format, the predetermined information from the photographed image and 
request, based on the target image captured in the photographed image being in the second format, the server to extract the predetermined information,
wherein the first format is comprised of a two-dimensional code format and the second format is comprised of an image obtained by adding a position detection pattern to an image in which the embedded information has been embedded through use of a predetermined embedding method”.



The combination of these limitations were not found in the applied and/or cited prior art.  These limitations in combination with the other limitations overcome the prior art as a whole.  Thus, the claims are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Holmstead discloses checking a local cache for a part of a job before acquiring the job part from the server.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD S DICKERSON whose telephone number is (571)270-1351.  The examiner can normally be reached on Monday-Friday 10AM-6PM EST..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571-272-3021.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHAD DICKERSON/           Primary Examiner, Art Unit 2672